ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Walbridge Aldinger Company                    )      ASBCA No. 61250
 n/k/a Walbridge Aldinger LLC                 )
                                              )
Under Contract No. N69450-09-C-0758           )

APPEARANCE FOR THE APPELLANT:                        Barry Jay Jensen, Esq.
                                                      Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Robert R. Kiepura, Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket.

       Dated: 23 January 2018




                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61250, Appeal of Walbridge
Aldinger Company n/k/a Walbridge Aldinger LLC, rendered in conformance with the
Board's Charter.

       Dated:


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals